                                                                             ~
                                                  USDCSDNY                           ,/
                                                                                      j

                                                 DOcUMENr               ,
UNITED STATES DISTRICT COURT                     ELECTRONICALLY Fil..E
SOUTHERN DISTRICT OF NEW YORK
                                                 DOC#:
-----------------------------------x             DATEPIL-ED-:--::1n•--1,..,~t:.._O
JOEL AUSTI1:J,

      Petitioner.
                                                 16-cv-4446 &
                                                 06-cr-991 (JSR)
            -v-
                                                 MEMORANDUM ORDER
UNITED STATES OF AMERICA,

     Respondent.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     The Government moves to remand Joel Austin to the custody

of the Bureau of Prisons pending adjudication of the merits of

his petition under 28 U.S.C. § 2255. Dkt. 49 (Jan. 29, 2020).

Despite the Court's sympathy for Mr. Austin's current situation,

the Court is obliged to grant the Government's motion.

     Mr. Austin has been at liberty since this Court granted his

§ 2255 petition in 2017. Opinion and Order, Dkt. 42         (Dec. 4,

2017). At that point, Mr. Austin had served eleven years of a

fifteen-year sentence fo~ being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g) (1). In its 2017

opinion, this Court concluded that three state crimes for which

Mr. Austin was convicted in the 1980s and 1990s were not

"violent felonies" for the purposes of the Armed Career Criminal

Act (ACCA), 18 U.S.C.   §   924(e)(2)(B), thus rendering Mr. Austin

subject to a maximum prison sentence of ten years, rather than a


                                   1
mandatory minimum sentence of fifteen years. Compare 18 U.S.C. §

924 (a) (2) with 18 U.S.C.   §   924 (e) (1). The Government appealed

this decision, however, and in January 2020, the Second Circuit

vacated this Court's 2017 opinion and remanded Mr. Austin's case

for further proceedings in light of United States v. Thrower,

914 F.3d 770   (2d Cir. 2019), which held that certain New York

state robbery offenses are ACCA "violent felonies." Order of

United States Court of Appeals, 0kt. 48       (Jan.   9, 2020).

      During his two years of release, Mr. Austin has

successfully reintegrated into society. He has s.ecured temporary

employment and is applying for full-time jobs. He has obtained

housing, and he helps to care for his elderly mother. He is, in

the words of his counsel, a "clear reentry success."

Nevertheless, the Government's position is that it must seek Mr.

Austin's remand so that he may begin serving the roughly four

years that remain on his sentence.

      The Court has no option but to grant the Government's

motion. First, the Court adheres to its earlier conclusion that

the inevitable effect of the Second Circuit's order is to

reinstate Mr. Austin's original, fifteen-year sentence. Mr.

Austin's motion for the Court to reconsider this holding, Dkt.

52   (Feb. 13, 2020), is accordingly denied.

      To be sure, defense counsel is correct that the posture of

this case is unusual. Here, the Second Circuit vacated and

                                      2
remanded this Court's earlier judgment, while also expressly

denying the Government's motion for summary reversal, and

without including any language in its order that directs this

Court to reinstate Mr. Austin's original sentence. By far the

more common scenario is for the appellate court either to

reverse the district court or to vacate and remand with clear

instructions to reinstate the original sentence. See e.g.,

United States v. Diaz, 768 Fed. App'x 57, 58    (2d Cir. 2019)

("[W]e REVERSE the district court's grant of Diaz's§ 2255

motion, VACATE the amended judgment, and REMAND for the district

court to reinstate Diaz's original sentence."); Brown v. United

States, 752 Fed. App'x 108, 109 (2d Cir. 2019)    ("We therefore

REVERSE the District Court's grant of Brown's§ 2255 motion,

VACATE the amended judgment, and REMAND.         for the District

Court to reinstate Brown's original sentence."); United States

v. Rutigliano, 887 F.3d 98, 111 (2d Cir. 2018)    ("[W]e VACATE the

district court's November 1, 2016 order.       . , and we REMAND

with directions to reinstate the original judgments          • II) •

Moreover, the Government cites no on-point authority for the

proposition that vacatur of a judgment granting a§ 2255

petition automatically reinstates the earlier sentence even

without any language in the appellate court's order to that

effect. The Government relies on the dictum in United States v.

Maldonado, 996 F.2d 598, 599 (2d Cir. 1993) that "when a

                                3
sentence has been vacated, the defendant is placed in the same

position as if he had neve~ been sentenced," but this language

is taken entirely out of its context. 1

     Nevertheless, basic legal principles compel the conclusion

that the Second Circuit's order vacating this Co~rt's 2017

opinion must have reinstated Mr. Austin's original sentence.

Because "[a] vacated judgment has no effect," Fort Knox Music

Inc. v. Baptiste, 257 F.3d 108, 110 (2d Cir. 2001), the only

logical reading of the Second Circuit's order is that it places

Mr. Austin in the same position as he would be if this Court had

never issued its 2017 opinion, i.e., subject to his original,

fifteen-year sentence.

     28 U.S.C. § 2106, which grants the courts of appeals broad

discret~on in crafting a remedy, is not to the contrary.

Although the Second Circuit could no doubt have remanded this

case with express instructions not to reinstate the original

judgment pending a re-adjudication on the merits, it did not do

so. For this Court to read the order as though it had would

impermissibly contravene the appeals court's mandate. See United

States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001)   ("The mandate




1 Maldonado addressed the question of whether a defendant has a
right of allocution in a resentencing following the vacatur of
an earlier sentence by the court of appeals. But this case is
inapposite to a situation where, as here, the higher court never
vacated the earlier sentence.
                                 4
rule 'compels compliance on remand with the dictates of the

superior court .       .'")   (quoting United States v. Bell, 5 F.3d

64, 66 (4th Cir. 1993)). And neither does the fact that the

Second Circuit denied the Government's motion for summary

reversal -   indeed, after spending much of the oral argument

discussing the distinction between summary reversal and vacatur

and remand - allow this Court to delay reinstating Mr. Austin's

original judgment. The Second Circuit's decision to vacate and

remand simply allows this Court a second look at the merits of

Mr. Austin's petition, whereas a summary reversal would not have

done so. The distinction between these two remedies has nothing

to do, however, with the question of whether Mr. Austin's

original judgment continues to apply in the meantime. It

undoubtedly does.

     The question therefore arises of whether the Court may

grant Mr. Austin bail, which would allow his continued release

while the Court considers the merits of his claim. But as this

Court has previously written, the standard for granting bail to

a§ 2255 petitioner "is a difficult one to meet," and is even

higher than the standard for bail pending direct appeal. United

States v. Whitman, 153 F. Supp. 3d 658, 660 (S.D.N.Y. 2015)

(quoting Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001)).

Specifically, to obtain bail in these circumstances, a defendant

must meet a two-prong test, showing, first, that the habeas

                                   5
petition "raises substantial claims" and, second, that

"extraordinary circumstances exist that make the grant of bail

necessary to make the habeas remedy effective." Mapp, 241 F.3d

at 226 (alterations omitted).

     Mr. Austin clearly meets the second prong. His lengthy

period of release and his commendable success at rebuilding his

life over the last two years present an extraordinary

circumstance. Further, the Court fears that, even if Mr.

Austin's§ 2255 motion ultimately succeeds, reincarcerating him

in the meantime may threaten his job and his housing, thereby

reducing the effectiveness of the habeas remedy.

     The defendant founders, however, on the first prong. To

raise a "substantial claim," a defendant must show "a

demonstrated likelihood that the petition will prevail, based

upon claims of a substantial nature upon which the petitioner

has a high probability of success .   . so that victory for

petitioner can be predicted with confidence." Whitman, 153 F.

Supp. 3d at 660 (quoting United States v. Yarmoluk, No. 96-cr-

863 (JSR), 1997 WL 642564, at *l (S.D.N.Y. Oct. 17, 1997)). Mr.

Austin's§ 2255 petition raises claims that seem, at first

impression, to be colorable, and nothing in this order precludes

defense counsel from making any argument in her forthcoming

merits brief. But the Court is not nearly so confident in Mr.

Austin's ultimate success that it is willing to grant him bail.

                                6
     Mr. Austin's original ground for habeas relief, that his

prior convictions were not for ACCA violent felonies, appears

foreclosed by Thrower (though again, defense counsel is invited

to respond). Austin's claim for relief under Rehaif v. United

States, 139 S. Ct. 2191 (2019), appears somewhat more viable,

and his plea allocution admits of some ambiguity on this issue.

See, e.g., Transcript, 0kt. 17, at 14:21-15:4 (May 3, 2007). But

even aside from the procedural objections that the Government

has raised, the Court is initially skeptical that Mr. Austin did

not know that "he belonged to the relevant category of persons

barred from possessing a firearm," 139 S. Ct. at 2200, given

that the defendant was sentenced to 18 to 36 months'

imprisonment for his 1997 attempted robbery conviction.

Moreover, defense counsel's earlier argument that the

indictment's failure to allege the Rehaif knowledge element

deprives this Court of subject matter jurisdiction over Mr.

Austin's prosecution has since been rejected by the Second

Circuit. United States v. Balde, 943 F.3d 73, 90-91 (2d Cir.

2019) . 2 The Court therefore cannot avoid the conclusion that,




2 Mr. Austin also argues that there are no Shepard documents
establishing that his two 1987 convictions were for different
crimes. But the defendant appears to have conceded this point in
his plea allocution, see Transcript, 0kt. 17, at, 14:7-11.
Nevertheless, the Court will again await further briefing on
this issue.
                                 7
while far from frivolous, Mr. Austin's habeas petition is not so

likely to succeed as to warrant a grant of bail.

     For the foregoing reasons, the Government's motion to

remand Mr. Austin is granted, and the defendant is directed to

voluntarily surrender to the custody of the Bureau of Prisons by

no later than 2 PM on April 30, 2020.

     SO ORDERED.

Dated:
     New York, NY
     February   ll_,   2020




                                 8
